UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4254



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

KOSHON IRVIN MITCHELL,
                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:04-cr-00534-DCN-AL)


Submitted:   January 26, 2007          Decided:     February 26, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Capers G. Barr, III, BARR, UNGER & MCINTOSH, LLC, Charleston, South
Carolina, for Appellant. Kevin Frank McDonald, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a plea agreement, Koshon Irvin Mitchell pled

guilty to one count of conspiracy to commit access device fraud and

bank fraud, in violation of 18 U.S.C. § 371 (2000).            The district

court    sentenced   Mitchell   to    fifteen   months’    imprisonment     and

ordered him to pay $5783.18 in restitution.

             The government subsequently filed a motion to reduce

Mitchell’s sentence, pursuant to Fed. R. Crim. P. 35(b), based on

Mitchell’s substantial assistance in a murder investigation.                The

district court granted the motion and entered an amended criminal

judgment, sentencing Mitchell to time served, but leaving all other

conditions    from   the   original   judgment    undisturbed.        Mitchell

appealed.*

             Mitchell’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that, in his opinion,

there are no meritorious grounds for appeal, but challenging the

restitution order.       Mitchell was advised of his right to file a pro

se supplemental brief, but did not file one.
             Mitchell filed no objections in the district court to the

restitution     order.      Therefore,    Mitchell’s      challenge    to   the

restitution order is subject to plain error review.            United States
v. Olano, 507 U.S. 725, 731-32 (1993).           We find that the district

court did not plainly err in making the restitution determination.




     *
      Mitchell voluntarily withdrew his appeal from the original
criminal judgment pursuant to Fed. R. App. P. 42(b).

                                     - 2 -
            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.           We

therefore   affirm   the   amended   criminal   judgment.   This   court

requires that counsel inform Mitchell, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Mitchell requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Mitchell.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                 - 3 -